                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

DONNA KING,                               )
                                          )
        Plaintiff,                        )
                                          )
   v.                                     )      No. 4:17 CV 2479 CDP
                                          )
BANK OF AMERICA N.A., et al.,             )
                                          )
        Defendants.                       )
                                          )

                      MEMORANDUM AND ORDER OF STAY

        For good cause shown,

        IT IS HEREBY ORDERED that the stay of this case is continued pending

further Order of the Court.

        IT IS FURTHER ORDERED that the parties shall file a joint memorandum

within 10 days after the post-trial motions filed by Donna King in the case of Bank of

America, N.A. v. Donna L. King, Case No. 15-CM-CC00101, currently pending in

Camden County, Missouri, have been resolved at the trial court level. The joint

motion shall advise the Court on the outcome of the post-trial motions and indicate

whether Donna King intends to proceed with any appeal of the state court case and

the prosecution of this case and, if so, shall include a joint proposed schedule for

summary judgment motions, if applicable, and a proposed trial date.
       IT IS FURTHER ORDERED that the parties shall file a joint status report

in 90 days advising the Court on the status of the state court litigation, and shall

continue to file joint status reports every 30 days thereafter until the state court case

is concluded and the parties have so advised the Court by joint memorandum as set

forth above.



                                             __________________________________
                                             CATHERINE D. PERRY
                                             UNITED STATES DISTRICT JUDGE

Dated this 11th day of July, 2019.




                                            -2-
